          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

AMANDA HART,
ADC #709335                                                  PLAINTIFF

v.                        No. 3:18-cv-143-DPM

AMANDA MCDANIELS,
OIC/Sgt., Craighead County
Detention Center                                         DEFENDANT

                                ORDER
     Unopposed recommendation, NQ 19, adopted.      FED.   R. CIV. P. 72(b)

(advisory committee notes to 1983 addition).      Hart hasn't kept her
address current;    her mail is still being returned.   NQ 15, 18 & 20.
Hart's complaint will therefore be dismissed without prejudice.
LOCAL RULE   5.5(c)(2).
     So Ordered.



                                       D.P. Marshall Jr.
                                       United States District Judge
